Citation Nr: 0947537	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-05 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for chronic headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from August 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In October 2007, the Veteran failed to appear at a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  Tinnitus was not affirmatively shown to have been present 
during service and any current tinnitus, documented after 
service, is unrelated to disease, injury, or event of service 
origin.  

2.  Chronic headaches were not affirmatively shown to have 
been present during service and any current headaches, 
documented after service, are unrelated to disease, injury, 
or event of service origin.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).  

2.  Chronic headaches were not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims. See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran with pre-adjudication VCAA notice 
by letter, dated in October 2004.  He was informed that VA 
would obtain VA records and records of other Federal 
agencies, and that private medical records could be submitted 
or VA could be authorized to obtain such records.  He was 
notified of the evidence needed to substantiate a claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  

By RO letter of March 2006 the Veteran was provided notice of 
the laws and regulations governing effective dates and 
disability ratings.  While this was provided after the 
initial February 2005 rating decision, and after the December 
2005 Statement of the Case, because the claims are denied, no 
disability rating or effective date will be awarded and, as a 
result, there is no prejudice to the Veteran. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran failed, without explanation, to attend a 
scheduled travel Board hearing.  The RO has obtained the 
Veteran's service treatment records and attempted to obtain 
private clinical records.  Specifically, the Veteran reported 
in his claim that he had been treated in 2004 by Dr. B. for 
both of the claimed conditions.  In his VA Form 9 he reported 
that current medical evidence would be submitted in 60 days.  
No such evidence was received in that time frame.  Thus, the 
RO forwarded the Veteran forms for authorizing the release of 
records of Dr. B. in October 2006 and again in January 2007.  
These were sent to the Veteran's most recent address of 
record.  However, the Veteran never responded by executing 
and returning those forms.  Also, he has not notified VA of 
any change of address, nor has his service representative.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The service treatment records show that while onboard ship in 
January 1964 the Veteran was hit on the left ear.  He had 
ecchymosis with a hematoma of the external portion of that 
ear.  The ear drum was intact.  His hearing was grossly 
intact.  He was to be given conservative treatment but 
aspiration of blood from the hematoma was possibly indicated.  
Several days later it was noted that he had a large hematoma 
of the left ear and hot soaks were to be applied.  

In March 1966 the Veteran had a headache. 

The August 1967 examination for service separation revealed 
no pertinent abnormality.  Audiometric testing revealed that 
his threshold levels, in decibels, at 500; 1,000; 2,000; 
3,000; 4,000; and 6,000 Hertz were all 15 decibels or less in 
the left ear.  

In the Veteran's original 2005 claim for service connection 
he reported that he had had chronic ringing in his ears since 
1964.  He reported having been treated by Dr. B. in 2004 for 
both conditions.  He reported that he had been hit on his 
left ear during service and was treated at an onboard sick 
bay.  He had had ringing in his ears and headaches since that 
incident.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of 
inservice chronic disease requires evidence of (1) a 
sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303. 

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007). If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology requires a show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology." Barr, 21 Vet. App. at 307. 

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir. 2006) (a layperson can identify 
a simple condition, like a broken leg, but not complex 
matters, e.g. a form of cancer). 

The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence. Such 
absence is a factor in determining credibility, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006). Other factors 
are the lapse of time in recollecting events attested to, 
prior conflicting statements, bias, and interest. 

This competency determination requires a two-step analysis.  
First is whether the disability is capable of lay 
observation.  See Jandreau, Id., (shoulder dislocation or, in 
a footnote at page 1377, a broken leg but not a form or 
cancer); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (flat feet); cf. Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (rheumatic fever isn't capable of lay 
diagnosis).  If so, the second step is to weigh it against 
the other evidence of record-including whether the claimant 
has or has not provided any inservice records documenting 
inservice injury or disability.  Robinson v. Shinseki, No. 
2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 
524737 (C.A. Fed.). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2009).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

Analysis

Tinnitus

Although the Veteran was treated during service in 1964 for a 
soft tissue injury of the left ear, there were no complaints 
of tinnitus or abnormal findings during at any time during 
the Veteran's military service, including on separation 
examination.  The single, isolated injury was insufficient to 
identify chronic tinnitus and there was insufficient time to 
establish chronicity at the time.  

Since the fact of chronicity in service was not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim. 

After service, tinnitus is first shown in the Veteran's 2004 
claim for service connection, over four decades after his 
military service.  This period without documented complaints 
of tinnitus pain is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider a 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

Moreover, the audiometric testing at service separation did 
not reveal any hearing loss, including any sensorineural 
hearing loss, which might be consistent with the presence of 
tinnitus.  

While the Veteran is competent to attest to having had 
tinnitus since his inservice injury, the lapse of over four 
decades since that injury, unaccompanied by inservice 
findings, complaints, or pathology consistent with tinnitus 
or even a medical opinion as to the etiology of any current 
tinnitus, outweighs the Veteran's statements as to the 
continuity of symptomatology, i.e., continuously having had 
tinnitus since the inservice soft tissue injury of the left 
ear.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider a veteran's entire medical history, 
including a lengthy period of absence of complaints.).

Accordingly, service connection for tinnitus is not 
warranted.  

Headaches

The service treatment records show that the Veteran complaint 
of having a headache on one occasion during service, in March 
1966.  However, he did not complain of a headache at the time 
of the inservice soft tissue injury of the left ear in 
January 1963 nor was there any notation in 1966 that he had 
had chronic headaches, much less that any headache was 
related to a left ear soft tissue injury two years earlier.  
Moreover, there was no evidence of headaches at service 
discharge.  

Since the fact of chronicity in service was not adequately 
supported by the service treatment records, a showing of 
continuity of symptomatology after service is required to 
support the claim. 

And although headache are documented after service, by the 
Veteran's competent statement in his initial service 
connection claim, there is no credible evidence that links 
any current headaches to an injury, disease, or event during 
service.  

While the Veteran is competent to attest to having had 
headaches since his inservice injury, the lapse of over four 
decades since that injury, unaccompanied by inservice 
findings, complaints, or pathology consistent with headache 
which were chronic in nature or even a medical opinion as to 
the etiology of any current headache, outweighs the Veteran's 
statements as to the continuity of symptomatology, i.e., 
continuously having had headaches since the inservice soft 
tissue injury of the left ear.  Maxson, Id.  Not every 
complaint of a common symptom can be constructed into a 
symptom or manifestation of a chronic disorder which warrants 
disability compensation.  Such appears to be the case here.  

Accordingly, service connection for chronic headaches is not 
warranted.  

For the reasons explained, the preponderance of the evidence 
is against the claims, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus and for chronic headaches is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


